          Case 3:20-cv-01271-AC            Document 1        Filed 07/31/20   Page 1 of 4




CHRISTINE N. MOORE, OSB NO. 060270
christine@richardsonwright.com
JASON WRIGHT, OSB NO. 062168
jason@richardsonwright.com
MELINA MARTINEZ, OSB NO. 162415
melina@richardsonwright.com
RICHARDSON WRIGHT LLP
805 SW Broadway, Suite 470
Portland, OR 97205
Telephone: (503) 546-4637
             Attorneys for Plaintiffs




                                UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                        PORTLAND DIVISION

 RUMPAKIS FAMILY TRUST, with MIKE                     Case No.
 K.J. RUMPAKIS and LOUISE B.
 RUMPAKIS, acting in their capacity as co-
 trustees of the RUMPAKIS FAMILY                      COMPLAINT FOR DECLARATORY
 TRUST,                                               JUDGMENT

                  Plaintiffs,
                                                      DEMAND FOR JURY TRIAL
        v.

 REGENT INSURANCE COMPANY, a
 Wisconsin Corporation,

                  Defendant.


       For its complaint against defendant Regent Insurance Company, plaintiffs Rumpakis

Family Trust with Mike K.J. Rumpakis and Louise B. Rumpakis acting in their capacity as co-

trustees of the Rumpakis Family Trust (hereinafter collectively as “Plaintiff”), by and through

undersigned counsel, alleges as follows:
Page 1 - COMPLAINT
                                        RICHARDSON WRIGHT LLP
                                         805 SW Broadway, Suite 470
                                              Portland, OR 97205
                                          Telephone: (503) 546-4637
            Case 3:20-cv-01271-AC       Document 1       Filed 07/31/20    Page 2 of 4




                                            PARTIES

       1.      Mike K.J. Rumpakis and Louise B. Rumpakis are individuals domiciled in the State

of Oregon, and are co-trustees of the Rumpakis Family Trust.

       2.      The Rumpakis Family Trust is a trust with an ownership interest in the insured

property, including during the time the relevant insurance policies were in place.

       3.      Regent Insurance Company (“Regent Insurance”) is a corporation organized under

the laws of the state of Wisconsin, with its principal place of business in Sun Prairie, Wisconsin.

At all material times, Regent Insurance was licensed to issue, and did issue, insurance policies in

Oregon.

                                JURISDICTION AND VENUE
       4.      This Court has personal jurisdiction over all parties because Regent Insurance

regularly transacts business in Oregon, and sold the subject insurance policies in Multnomah

County, Oregon.

       5.      This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1332 (Diversity of Citizenship) as there is complete diversity of citizenship between

the parties and the amount in controversy exceeds the sum of $75,000.00, and pursuant to

28 U.S.C. § 2201 (Declaratory Judgment).

       6.      Venue in the District of Oregon, Portland Division, is proper pursuant to

28 U.S.C. § 1391(b)(2) and Local Rule 3-2(b) because the events giving rise to Plaintiff’s claim

for declaratory judgment occurred in the Portland Division, including the issuance of the insurance

policies at issue; and because the insured real property is located in Multnomah County, Oregon.

                                 FACTUAL ALLEGATIONS

       7.      The Rumpakis Family Trust has an ownership interest in the building located at

307 SE Washington St., Portland, Oregon (“the Building”).




Page 2 - COMPLAINT
                                    RICHARDSON WRIGHT LLP
                                     805 SW Broadway, Suite 470
                                          Portland, OR 97205
                                      Telephone: (503) 546-4637
            Case 3:20-cv-01271-AC           Document 1       Filed 07/31/20     Page 3 of 4




       8.         Regent Insurance issued to Plaintiff a series of insurance policies in effect from

March 2018 through present (the “Regent policies”).

       9.         The Regent policies covered the Building for property damage pursuant to the terms

contained in the Regent policies.

       10.        The Building sustained property damage while one or more of the Regent policies

were in effect.

       11.        Plaintiff submitted a claim under the Regent policies for the property damage to the

Building (“the Claim”). With the Claim, Plaintiff requested that Regent Insurance execute a tolling

agreement.

       12.        Regent Insurance has not substantively responded to the Claim or the request for a

tolling agreement.

       13.        The property damage sustained at the Building is covered under the Regent policies.

       14.        This lawsuit is being filed to preserve Plaintiff’s property claims for loss or damage

sustained at the Building. To the extent Regent Insurance enters into a tolling agreement with

Plaintiff, then Plaintiff would be amenable to staying or dismissing this lawsuit without prejudice.

Plaintiff expressly reserves all rights to amend to assert breach of contract and other claims to the

extent that Regent Insurance denies coverage or delays its investigation and coverage

determination.

                                       CLAIMS FOR RELIEF

                                    FIRST CLAIM FOR RELIEF

                                       (Declaratory Judgment)

       15.        Plaintiff incorporates all of the preceding paragraphs as if fully stated herein.

       16.        An actual and justiciable controversy exists between the parties concerning the

rights and obligations under the Regent policies.




Page 3 - COMPLAINT
                                        RICHARDSON WRIGHT LLP
                                         805 SW Broadway, Suite 470
                                              Portland, OR 97205
                                          Telephone: (503) 546-4637
            Case 3:20-cv-01271-AC       Document 1        Filed 07/31/20   Page 4 of 4




       17.     Plaintiff seeks a declaration that there is coverage for the property damage at the

Building under the terms of the Regent policies.

       WHEREFORE, Plaintiff requests the following relief:

       A.      Entry of an Order of Declaratory Judgment as described in paragraph 16; and

       B.      For Plaintiff’s costs and disbursements incurred herein and such other and further

relief as this Court deems just and proper.


       DATED: July 31, 2020

                                      RICHARDSON WRIGHT LLP


                                      By: /s/ Christine N. Moore
                                      Christine N. Moore, OSB No. 060270
                                      christine@richardsonwright.com
                                      Jason Wright, OSB No. 062168
                                      jason@richardsonwright.com
                                      Melina Martinez, OSB No. 162415
                                      melina@richardsonwright.com
                                      Telephone: (503) 546-4637
                                      Attorneys for Plaintiffs

                                      Trial Attorney: Jason Wright




Page 4 - COMPLAINT
                                     RICHARDSON WRIGHT LLP
                                      805 SW Broadway, Suite 470
                                           Portland, OR 97205
                                       Telephone: (503) 546-4637
